Citation Nr: 9903318	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether only the veteran's son [redacted] is entitled to 
Dependency and Indemnity Compensation (DIC), with no 
surviving spouse so entitled. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979, and from September 1980 to May 1985, when he 
received a medical retirement.  He died in June 1985.  In 
July 1991, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C. held that the veteran's son 
[redacted] was not the only person entitled to Dependency and 
Indemnity Compensation (DIC) since the veteran had a 
surviving spouse, [redacted], who was also entitled to DIC.  The 
appellant, who is the natural mother of [redacted], appealed that 
determination.  The veteran's claims file was later 
transferred to the Regional Office, Waco, Texas and Waco is 
now the certifying RO.  

In January 1993, a hearing was held in Waco before the 
undersigned, who is the Board of Veterans' Appeals (Board) 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  Subsequent to that 
hearing, the case was remanded to the RO in July 1994 for 
additional development; the RO has now returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran married [redacted], the appellant, on August 4, 
1978; the couple was divorced in December 1979.  That divorce 
is valid for VA purposes.

3.  A Notice of Approval of Nonimmigrant Visa Petition for 
Fiancé or Fiancée , dated in May 1983, reflects that the 
veteran had applied for the approval to bring [redacted] to the 
United States and had been the person to whom the approval 
notice had been mailed; the veteran was aware of the non-
citizen status of [redacted].

4.  The veteran and [redacted] were married in South Carolina in 
July 1983.

5.  In May 1985, the veteran received a medical retirement 
discharge from the Army; on forms related to that process, he 
indicated that [redacted] was his spouse and that his mailing 
address was [redacted] Street in [redacted].  He also indicated 
that his mother lived at that address.

6.  On June 17, 1985, [redacted] signed a Waiver of Citation in 
which she averred that she lived at [redacted] Street in San 
Antonio, Texas, and that she waived the issuance and service 
of process and the making of a record of testimony in the 
case.  This was filed in the 37th Judicial District Court in 
Bexar County, Texas.

7.  An original petition to annul the veteran's marriage to 
[redacted] and interrogatories, dated June 18, 1985, in which 
the veteran maintained that he had been induced by fraud to 
marry [redacted] were filed in the District Court of the 37th 
Judicial District in Bexar County on June 14, 1985, and June 
18, 1985, respectively.  The veteran asserted that she had 
informed him that she was a United States citizen when in 
truth she was a citizen of Panama.  He maintained that she 
had married him for the purpose of obtaining legal residency 
in the United States.  A judge signed the decree of annulment 
on June 18, 1985.  

8.  [redacted] returned to Panama on or about June 20, 1985.

9.  The veteran's death occurred on June [redacted], 1985.

10.  The annulment decree was obtained through fraud, either 
by the veteran or those acting on his behalf.


CONCLUSION OF LAW

The veteran's son [redacted] is not the only individual entitled 
to receive DIC benefits.  38 U.S.C.A. §§ 103, 5107 (West 
1991); § 38 C.F.R. § 3.207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that her child, the son of the 
veteran, should be the only individual receiving DIC benefits 
because the veteran did not leave a widow.  She maintains 
that the annulment decree of June 18, 1985 was legally valid 
and must be recognized by the VA.  If the annulment is found 
to be invalid based on incorrect statements in the court 
papers, she argues that her December 1979 divorce from the 
veteran should likewise be held invalid and thus she should 
therefore be found to be the surviving spouse.

The appellant testified during her January 1993 Travel Board 
hearing that she believed that the veteran and [redacted] were 
separated from October 1984 until his death in June 1985, but 
admitted that she was not there at the hospital to see if the 
wife was there as the wife has stated.  See Hearing 
Transcript pp. 5-6.  She also testified that she did have any 
idea if the wife could speak English or not.  See Hearing 
Transcript pp. 7.  The Board notes that the appellant has 
offered no evidence other than her personal opinions that 
[redacted] knew what she was signing when she signed the Waiver 
of Citation and that she must be living with someone because 
she had access to an APO address.

The Board also notes that, in a September 1991 letter, the 
appellant maintained that [redacted] had filed a claim for 
Social Security Administration (SSA) benefits and that she 
(the appellant) had contested the claim and that that agency 
had changed their decision.  She provided a copy of a 
November 1988 letter from SSA regarding benefits for [redacted] 
in which it was indicated that an earlier decision had been 
changed.  The appellant has argued that the VA should reach 
the same conclusion as that reached by the SSA.  However, 
while an SSA decision granting benefits is pertinent to the 
adjudication of a claim for VA benefits, it is not 
controlling for VA purposes.  Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Furthermore, it is evident from internal memoranda 
in the materials sent by the SSA to the RO in April 1998 that 
the SSA also has doubts about the validity of the means by 
which the annulment was obtained.

It is not in dispute that the veteran died of 
rhabdomyosarcoma in June 1985.  The record reflects that in 
August 1985 an award of DIC was made to the appellant as 
custodian of the veteran's son, [redacted].  Shortly thereafter, 
in September 1985, another woman filed an application for DIC 
as the veteran's surviving spouse.  This woman submitted a 
marriage certificate reflecting that she and the veteran were 
married in July 1983 in the State of South Carolina.  In 
February 1986, the second woman was awarded DIC as the 
surviving spouse of the veteran, effective in July 1985.

In April 1990, the appellant submitted a statement asserting 
that the second woman, [redacted], should not be recognized as 
the veteran's surviving spouse for VA purposes since her 
marriage to the veteran had been annulled prior to his death.  
To support this contention, the appellant has submitted 
copies of the veteran's original petition to annul his 
marriage to [redacted], dated June 14, 1985, along with 
interrogatories, dated June 18, 1985, in which he maintained 
that he had been induced by fraud to marry [redacted].  He 
asserted that she had informed him that she was a United 
States citizen when in truth she was a citizen of Panama.  He 
maintained that she had married him for the purpose of 
obtaining legal residency in the United States.  The evidence 
of record includes a copy of the decree of annulment dated 
June 18, 1985.  The veteran's death occurred on 
June [redacted], 1985.

An opinion was issued by a VA District Counsel in February 
1991 on the question of the marital status of the veteran at 
the time of his death.  The opinion pointed out that, in 
determining whether or not a person was the spouse of a 
veteran, their marriage shall be proven as valid for VA 
purposes according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c).  It was also noted that, in the Waiver 
of Citation signed by [redacted], her address was given as [redacted] 
[redacted] in [redacted] and that said address does not 
exist.  The Board notes that there is such an address in 
[redacted], which is in [redacted] County and the 19th Judicial 
District; this is the address listed by the veteran as his 
mailing address on his May 1985 application for benefits and 
he gave it as his mother's address, as well.  The District 
Counsel opinion concluded that there was sufficient evidence 
to question whether the [redacted] County Court had jurisdiction 
over [redacted] or the veteran, as well as whether the veteran 
was competent at the time; for these reasons, [redacted] was 
found to be the surviving spouse.

In an August 1992 opinion, the VA District Counsel concluded 
that the annulment decree had been obtained by fraud.  It 
reaching this conclusion, the District Counsel relied on the 
fact that a Notice of Approval of Nonimmigrant Visa Petition 
for Fiancé or Fiancée , dated in May 1983, reflected that the 
veteran had applied for the approval of his bringing [redacted] 
to the United States for the purpose of marriage and that he 
had been the person to whom the approval notice had been 
mailed.  This application clearly indicates that he was aware 
at the time of his marriage to [redacted] that she was not a 
United States citizen.  The District Counsel also questioned 
whether the 37th District Court even had jurisdiction over 
[redacted] since she had executed a waiver of citation without 
understanding what she was signing since she did not read or 
speak English, and it had not been indicated that the 
document had been translated or explained to her.

We further note that of record is a copy of a March 1992 
letter to the appellant from the senior district judge who 
had signed the June 1985 decree of annulment.  In that 
letter, the judge stated, inter alia, that the decree or 
judgment of annulment "became final 30 days after I signed 
the same."  An April 1995 District Counsel opinion concurs 
with that and further notes that none of the post-judgment 
actions prescribed by Texas statute appeared to have been 
taken in relation to the annulment decree.  However, the 
further statement of the Texas state court judge that the VA 
cannot for any valid legal reason find [redacted] to be the 
surviving spouse of the veteran despite the existence of the 
annulment decree fails to take into consideration the 
provisions of 38 C.F.R. § 3.207.

Under that regulation, proof that a marriage was void or has 
been annulled should consist of a certified statement from 
the claimant setting forth the circumstances which rendered 
the marriage void, together with such other evidence as may 
be required for a determination or a copy or abstract of the 
decree of annulment.  A decree regular on its face will be 
accepted unless there is reason to question the basic 
authority of the court to render annulment decrees or there 
is evidence indicating that the annulment may have been 
obtained through fraud by either party or by collusion. 38 
C.F.R. § 3.207.  (Emphasis added.)

In this case, the evidence of record clearly shows that the 
veteran was aware of [redacted]'s citizenship status since he 
applied to the Immigration and Naturalization Service for 
permission to bring her to the United States.  Therefore, the 
statements made in the Interrogatories for the annulment 
petition were patently false.  No other grounds were offered 
to support the annulment petition and therefore, the 
annulment was granted based on falsehoods.  The speed with 
which the annulment process was completed, from start to 
finish in a matter of just hours, also appears to be highly 
irregular.  

On the other hand, the statements of [redacted], offered at 
various times between 1985 and 1988, and given to various 
agencies, have been consistent.  She has always maintained 
that she was kept from her husband just before his death and 
that she was sent back to Panama on or about June 20, 1985, 
after having been told to sign a document in English that she 
was told concerned payments she was to receive from her 
husband's benefits, and that she was unaware of the annulment 
proceedings.  For example, the SSA benefit application dated 
in April 1987 provides this information.  It is also clear 
that there were family problems, as described in the 
translated documented dated in May 1991 that was sent by an 
Army Legal Assistance Attorney in the Office of the Staff 
Judge Advocate.  It seems that the annulment was facilitated 
by the veteran's mother or her relatives, since the veteran's 
father seemed to be unaware of the annulment as evidenced by 
his July 1985 VA Form 21-535 in which he stated that the 
veteran was survived by his widow [redacted].  In October 1985, 
the father sent a written statement in which he declared that 
any benefits derived from his son should go to [redacted].  

Therefore, while the June 1985 annulment decree appears to be 
regular on its face and has not been overturned by any Texas 
court, the Board finds that it should not be accepted because 
there is evidence indicating that the annulment may have been 
obtained through fraud by the veteran or by those acting on 
his behalf.  38 C.F.R. § 3.207.  But for this fraud, the 
annulment could not have been obtained and there would be no 
question concerning [redacted]'s status as surviving spouse at 
the time of the veteran's death.

Turning to the appellant's second argument, that she is the 
surviving spouse of the veteran because the 1979 divorce was 
invalid since she falsely denied being pregnant at the time 
of the divorce proceedings, The Board concludes that the 1979 
divorce is valid for VA purposes.  A September 1998 Regional 
Counsel opinion discusses the Texas caselaw concerning the 
parameters for attacking a final judgment, particularly in 
divorce cases.  The Regional Counsel concluded that, since 
the appellant was represented by counsel during the divorce 
proceeding, and since she herself was aware of her pregnancy 
and failed to disclose it, she has  no legal ground on which 
to attack the validity of the 1979 decree dissolving her 
marriage to the veteran.  The appellant has admitted, in her 
May 1998 written statement, among others, to the 
aforementioned deception of the McLennan County court.  
Furthermore, she has cited no legal precedent which 
contradicts the caselaw cited by the Regional Counsel, nor 
has she provided any cogent legal argument in opposition to 
the legal conclusions of the Regional Counsel.  

Taking into consideration all of the evidence of record, the 
Board finds that the 1979 divorce decree between the veteran 
and the appellant is valid for VA purposes.  The Board agrees 
with the Regional Counsel's conclusion that the appellant's 
assertion in the divorce proceedings that she was not 
pregnant did not constitute the extrinsic fraud that could 
render the divorce decree void.  Under Texas caselaw and the 
facts alleged, the divorce decree in question would not be 
set aside.  The Board therefore finds that the subsequent 
final judgment of divorce is valid for VA purposes and that 
the appellant and the veteran were divorced as of December 
1979. 



ORDER

The veteran's son is not the only person who is entitled to 
receive DIC benefits since there is a surviving spouse.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


